Citation Nr: 1721764	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss, status post radical mastoidectomy.


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to July 1987. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. It is noted that, the RO in Columbia, South Carolina has jurisdiction over this matter.

The case was previously before the Board in March 2015 when it was remanded for further development.


FINDING OF FACT

For the entire appeal period, the Veteran's non-service connected left ear is assigned Level I hearing, and he has no worse than Level VIII hearing in the right ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for right ear hearing loss, status post radical mastoidectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service-connected right ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. The Veteran contends that his hearing disability is worse than the currently assigned evaluation. Therefore, he alleges that he is entitled to a compensable rating for such disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 . The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI. 38 C.F.R. § 4.85. Under 38 C.F.R. 4.86 (a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

The Veteran is service-connected for hearing loss in the right ear only. Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. However, if impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the nonservice-connected ear qualifies as a disability under 38 C.F.R. § 3.385. 38 C.F.R. § 3.383. 

The Veteran was afforded a VA examination in May 2011.  It was noted that the Veteran's right ear speech recognition improved when compared to previous examinations. However, the Veteran complained that because his current job is at an airport he must wear hearing protection, and if he plugs his left ear he is completely unable to hear because of the severe hearing loss in his right ear. On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
65
65
65
LEFT
15
30
40
40
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 94 percent in the left ear.

Pure tone threshold levels averaged 68 in the right ear and 35 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in the right ear. The results reflect an exceptional pattern of right ear hearing loss which under Table VIa corresponds to a category V hearing loss.  Given the category I designation for the nonservice-connected left ear, these categories correspond with a noncompensable disability rating under Table VII.

Following the Board's March 2015 remand, the Veteran was afforded a VA examination in June 2015.  The Veteran also complained of tinnitus and reported having difficulty communicating in some environments, such as problems talking on the phone, driving and hearing in the car, at church, and during soft speech. The Veteran also admitted to not wearing his VA issued hearing aids because he feels like it clogs up his ears. The examiner noted that if the Veteran wore his hearing aids where his hearing was amplified properly, he could work in most situations. On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
80
85
LEFT
45
50
50
55
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

Pure tone threshold levels averaged 80 in the right ear and 51 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category III hearing loss in the right ear. The results reflect an exceptional pattern of right ear hearing loss which under Table VIa corresponds to a category VII hearing loss.  Given the category I designation for the nonservice-connected left ear, these categories correspond with a noncompensable disability rating under Table VII.

The Veteran was afforded another VA examination in November 2016.  The Veteran also complained of tinnitus. The Veteran stated he has to face people in order to hear them, but if they are on the right side he cannot hear them. He must always turn up the television and often has to ask people to repeat themselves. On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
80
80
LEFT
30
35
60
50
50

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 88 percent in the left ear.

Pure tone threshold levels averaged 78 in the right ear and 49 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category VIII hearing loss in the right ear. The results reflect an exceptional pattern of right ear hearing loss which under Table VIa corresponds to a category VII hearing loss.  Given the category I designation for the nonservice-connected left ear, these categories correspond with a noncompensable disability rating under Table VII.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran has difficulty communicating in some environments, such as problems talking on the phone, driving and hearing in the car, hearing at church, and during soft speech. The Veteran also has issues at his airport job because with mandatory hearing protection requirements he is unable to hear anything in his right ear when he places hearing protection plugs in his left ear. Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for right hearing loss, status post radical mastoidectomy.  As such, a higher initial evaluation for bilateral hearing loss is denied.

The Board has also considered the lay statements submitted by the Veteran. The Veteran made statements such as, "his hearing loss is worse than currently evaluated" and that he has "total severe hearing loss in his right ear." Also statements from the Veteran's spouse that conversation is discouraged between her and the Veteran because he has a hard time hearing her. The Veteran submitted statements from his brother who reported having to turn the volume down on televisions and radios that the Veteran is using because they are at the highest volume setting. The Veteran's brother also reported that he has to frequently repeat himself to the Veteran because of the Veteran's hearing loss. The Veteran's daughter also submitted a statement that for her whole life her father has had to have the television volume very high for him to hear, which makes it uncomfortable for her to watch television with her father. She also stated that communicating with her father is difficult since he is unable to hear what is being communicated back to him. The Board finds the lay statements submitted by the Veteran to be competent and credible.

Lay persons are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay persons are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's lay statements describing subjective complaints of increased symptomatology.  

The Board also considered the Veteran's July 2009 private medical opinion from Dr. H. In his opinion, Dr. H stated that the Veteran had severe mixed hearing loss in the right ear, resulting in a 23 percent hearing handicap when calculated using American Academy of Otolaryngology standards. However, VA must follow 38 C.F.R. §§ 3.85, 4.85 which specifies how hearing loss is rated, and when hearing loss claims are compensable. Following the guidelines provided in 38 C.F.R. §§ 3.85, 4.85, the Veteran's service-connected right ear hearing does not meet the requirements for a compensable rating. As stated earlier, since the Veteran's left ear hearing loss is not service connected, the Veteran's service connected right ear hearing loss does not meet the criteria for a compensable rating. Therefore, Dr. H.'s medical opinion specifying a 23 percent hearing handicap is of little probative value, since the VA must use the standards set forth in 38 C.F.R. §§ 3.385, 4.85, and cannot reference the American Academy of Otolaryngology standards.

The Board also reviewed the September 2016 medical opinion of Dr. B. who also treated the Veteran, to include while Dr. B. was employed at the VA. Dr. B.'s opinion states that the Veteran has "mixed hearing loss in his right ear" that is a "combination of conductive and sensorineural hearing loss. Dr. B.'s opinion is based upon August 2008 audiogram. Since that opinion, the Veteran has had four additional audiograms. 

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected right ear hearing loss, status post radical mastoidectomy.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The June 2015 VA examiner indicated that if the Veteran wore his VA issued hearing aids and he was amplified properly, he could work in most situations.  The November 2016 VA examiner indicated that the Veteran reported he has to face people in order to hear them, and if they are on his right side he cannot hear them. He must always turn up the television and that he often has to ask people to repeat themselves. The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria adequately contemplate the Veteran's symptomatology.  

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected right ear hearing loss. However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to a compensable rating for right ear hearing loss, status post radical mastoidectomy, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


